Poteet
[fen

  

 

  

UNITED STATES DISTRICT COURT { noe C SDNY a
SOUTHERN DISTRICT OF NEW YORK ere UMENT
wenee 2X i ““ECERONICALLY FILED

UNITED STATES OF AMERICA yo

ORDER
Vv.

19 CR 700-01 (VB)
WENDELL JONES,

Defendant.

---- 4

 

For the reasons stated on the record at a bail review hearing held today, the Court

DENIES defendant’s application for release on bail. Defendant is continued detained pending
trial.

Dated: March 31, 2020
White Plains, NY
SO ORDERED;

Vu

Vincent L. Briccetti
United States District Judge
